Title: From George Washington to Alexander McDougall, 24 October 1780
From: Washington, George
To: McDougall, Alexander


                  
                     
                     Dear Sir
                     Head Quarters Prackness Octr 24th 1780.
                  
                  I am informed that the State have recently called upon you to
                     repair to Congress, so soon as you have obtained permission to leave the Army.
                     I think your presence there, at this juncture, while all the arrangements for
                     the next Campaign are before them, would be of so much utility, that I cannot
                     but take the liberty to urge your immediate compliance with the pleasure of the
                     State. It appears to me, you can in no way at this time, so essentially serve
                     the public as by going there—the moment is singularly critical; and the
                     determinations depending must have the greatest influence upon our future
                     affairs. I am With the greatest esteem & regard Dear Sir Your Most
                     Obedient Humble Servant.
                  
                     Go: Washington
                  
               